USCA11 Case: 20-13821    Date Filed: 08/06/2021      Page: 1 of 7



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-13821
                        Non-Argument Calendar
                      ________________________

                        Agency No. A205-007-783



IMBERT ROMERO-JAIMES,

                                                                       Petitioner,


                                  versus


U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (August 6, 2021)

Before JORDAN, NEWSOM and GRANT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13821        Date Filed: 08/06/2021   Page: 2 of 7



      Imbert Romero-Jaimes seeks review of the Board of Immigration Appeals’

order affirming the Immigration Judge’s denial of his application for cancellation

of removal under Immigration and Nationality Act § 240A(b), 8 U.S.C.

§ 1229b(b). He first argues that the IJ erred in finding that he was not continuously

physically present in the United States for ten years. Romero-Jaimes also raises

substantive-due-process and equal-protection challenges to the “exceptional and

extremely unusual hardship” standard in INA § 240A(b), 8 U.S.C. § 1229b(b). We

dismiss the petition in part and deny it in part.

                                            I

      First up, Romero-Jaimes’s argument about the IJ’s finding on continuous

physical presence. Because we review the IJ’s decision only to the extent the BIA

adopts it as its own, Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1350 (11th

Cir. 2009), where an issue reached by the IJ doesn’t form a part of the BIA’s

decision, that issue is not properly before us, Gonzales v. U.S. Att’y Gen., 820 F.3d

399, 403 (11th Cir. 2016).

      Here, the IJ determined that Romero-Jaimes did not meet one of the

necessary preconditions to be eligible for the discretionary relief of cancellation of

removal under INA § 240A(b), 8 U.S.C. § 1229b(b)—that of continuous physical

presence in the United States for at least ten years preceding an application for

cancellation of removal. But the BIA did not adopt that ground for its decision.


                                           2
          USCA11 Case: 20-13821       Date Filed: 08/06/2021    Page: 3 of 7



Instead, it said that it was not addressing the issue of continuous physical presence

at all. So, because that issue formed no part of the BIA’s decision, it plays no part

in our review. See Gonzalez, 820 F.3d at 403; Martinez v. U.S. Att’y Gen., 446

F.3d 1219, 1221 n.2 (11th Cir. 2006).

                                          II

      Next, we address Romero-Jaimes’s challenges to the constitutionality of the

“exceptional and extremely unusual hardship” standard in INA § 240A(b), 8

U.S.C. § 1229b(b). The Attorney General has discretion to grant cancellation of

removal to an alien who shows, among other things, that “removal would result in

exceptional and extremely unusual hardship to the alien’s … child, who is a citizen

of the United States[.]” INA § 240A(b)(1)(D), 8 U.S.C. § 1229b(b)(1)(D). In

determining whether removal would result in such hardship, the BIA considers

various factors “in the aggregate,” including “the ages, health, and circumstances

of [the] qualifying [relative],” whether the alien has “a qualifying child with very

serious health issues, or compelling special needs in school,” and whether the

qualifying relative would experience “[a] lower standard of living or adverse

country conditions in the country of return.” Matter of Monreal-Aguinaga, 23 I. &

N. Dec. 56, 63 (BIA 2001). Because the decision to grant cancellation is

discretionary, we lack jurisdiction to review it. INA § 242(a)(2)(B), 8 U.S.C.

§ 1252(a)(2)(B); Martinez v. U.S. Att’y Gen., 446 F.3d at 1222. And as a general


                                          3
          USCA11 Case: 20-13821        Date Filed: 08/06/2021    Page: 4 of 7



matter, issues not raised before the BIA are unexhausted, and we lack jurisdiction

to consider them. INA § 242(d)(1), 8 U.S.C. § 1252(d)(1); Amaya-Artunduaga v.

U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). But we may review

constitutional claims and questions of law, INA § 242(a)(2)(D), 8 U.S.C.

§ 1252(a)(2)(D), and “constitutional claims raised for the first time . . . that address

issues beyond the power of the BIA to address in adjudicating an individual’s case

may not require exhaustion.” Bing Quan Lin v. U.S. Att’y Gen., 881 F.3d 860, 868

(11th Cir. 2018); see also Sundar v. I.N.S., 328 F.3d 1320, 1325 (11th Cir. 2003).

      Here, Romero-Jaimes’s initial challenge sounds in “substantive due

process.” The Supreme Court has a “line of cases which interprets the Fifth and

Fourteenth Amendments’ guarantee of ‘due process of law’ to include a

substantive component, which forbids the government to infringe certain

‘fundamental’ liberty interests at all, no matter what process is provided, unless the

infringement is narrowly tailored to serve a compelling state interest.” Reno v.

Flores, 507 U.S. 292, 301–02 (1993). But aliens do not have a constitutionally

protected liberty interest in purely discretionary forms of relief, such as

cancellation of removal. Scheerer v. U.S. Att’y Gen., 513 F.3d 1244, 1253 (11th




                                           4
            USCA11 Case: 20-13821            Date Filed: 08/06/2021        Page: 5 of 7



Cir. 2008). As such, Romero-Jaimes’s substantive-due-process argument cannot

succeed. Id.1

       Next up, his equal-protection challenge. The Supreme Court has held that

“the Due Process Clause of the Fifth Amendment contains an equal protection

component prohibiting the United States from invidiously discriminating between

individuals or groups.” Washington v. Davis, 426 U.S. 229, 239 (1976). Romero-

Jaimes contends that the “exceptional and extremely unusual hardship” standard

violates this equal-protection component of the Fifth Amendment. Though the

exact shape of his argument isn’t crystal clear, he appears to contend that the

hardship standard is unconstitutional because it distinguishes between qualifying

relatives like his family members—i.e., U.S. citizens and lawful permanent

residents—and removeable aliens like himself.

       That argument is unpersuasive. Although the principle of equal protection

means that “all persons similarly circumstanced shall be treated alike . . . the

Constitution does not require things which are different in fact or opinion to be



1
  To the extent Romero-Jaimes argues that the denial of cancellation of removal violates the
substantive-due-process rights of his U.S. citizen family members, that argument is unavailing.
See Gonzalez-Cuevas v. Immigr. & Naturalization Serv., 515 F.2d 1222, 1224 (5th Cir. 1975)
(“Legal orders of deportation to their parents do not violate any constitutional right of citizen
children[.]”); Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc)
(adopting decisions of the former Fifth Circuit as binding precedent); cf. Bakran v. Sec’y, United
States Dep’t of Homeland Sec., 894 F.3d 557, 565 (3d Cir. 2018) (“[N]o court has recognized
that a citizen spouse has a constitutional right to have his or her alien spouse reside in the United
States[.]”).
                                                  5
            USCA11 Case: 20-13821       Date Filed: 08/06/2021   Page: 6 of 7



treated in law as though they were the same.” Plyler v. Doe, 457 U.S. 202, 216

(1982) (cleaned up). Particularly for purposes of immigration law, aliens and

citizens are not “similarly circumstanced.” Rather, as the Supreme Court has

explained, the “whole of Title 8 of the United States Code, regulating aliens and

nationality, is founded on the legitimacy of distinguishing between citizens and

aliens.” Mathews v. Diaz, 426 U.S. 67, 78 n.12 (1976). To the extent that

Romero-Jaimes’s equal-protection challenge goes to the distinction made between

citizens and aliens, then, it is unavailing.

      So far as his equal-protection challenge goes instead to the distinctions made

between different classes of aliens—i.e., between those whose family members

meet the hardship standard and those that don’t—that challenge also fails.

Statutory classifications of immigrants are subject to minimal scrutiny. Rivas v.

U.S. Att’y Gen., 765 F.3d 1324, 1328–29 (11th Cir. 2014). Under this standard, the

alien has the burden of showing that the government regulation at issue is either

arbitrary or unreasonable and is not rationally related to the government’s purpose.

Id. We will uphold the classification if there is “any reasonably conceivable state

of facts that could provide a rational basis for the classification.” Resendiz-Alcaraz

v. U.S. Att’y Gen., 383 F.3d 1262, 1271 (11th Cir. 2004) (quotation marks

omitted).




                                               6
            USCA11 Case: 20-13821           Date Filed: 08/06/2021       Page: 7 of 7



       Romero-Jaimes hasn’t carried his burden of proof on this front. The

“exceptional and extremely unusual hardship standard” in INA § 240A(b), 8

U.S.C. § 1229b(b), survives this review because it is reasonably conceivable that

Congress chose to limit cancellation of removal to truly exceptional cases as a

response to a weakening of the then-extant standard for this form of relief. See,

e.g., Miranda v. U.S. Att’y Gen., 632 F. App’x 997, 999 (11th Cir. 2015); Mendez-

Gutierrez v. U.S. Att’y Gen., 2021 WL 2209841, at *3 (11th Cir. June 1, 2021). 2

       PETITION DISMISSED IN PART, DENIED IN PART.




2
  To the extent Romero-Jaimes is instead advancing a challenge to the correctness of the BIA’s
interpretation of the statute—rather than the constitutionality of the statute itself—that issue is
unexhausted and we lack jurisdiction to consider it. Indrawati v. U.S. Att’y Gen., 779 F.3d 1284,
1297 (11th Cir. 2015).
                                                 7